806 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellant, Cross Appellee,v.ONE HUNDRED TWENTY-EIGHT THOUSAND THIRTY-FIVE DOLLARS INU.S. CURRENCY;  Real Estate Known as 1325-1337 W. FifthAvenue, Columbus, Ohio and all Appurtenances andImprovements Thereon, Defendants-Appellees,Jay T. Will, et al., Claimants-Appellees, Cross Appellants.

1
Nos. 86-3353--86-3395.


2
United States Court of Appeals, Sixth Circuit.


3
Oct. 20, 1986.

ORDER

4
This matter is before the Court upon consideration of the appellant cross-appellee's motion to voluntarily dismiss its appeal (appeal number 86-3353) and to dismiss the cross appeal (appeal number 86-3395).  The cross-appellants have stated in response that they have no opposition to the dismissal of the cross appeal, but they request that they be awarded costs.  The appellant cross-appellee has filed a reply opposing the award of costs.


5
Rule 39(b), Federal Rules of Appellate Procedure, provides that costs shall not be awarded against the United States unless such award is authorized by law.  No such authorization is apparent here.


6
It is ORDERED that cross appeal number 86-3395 be and it hereby is dismissed.  Appeal number 86-3353 was dismissed on September 22, 1986.  Each party is to bear its own costs on appeal.